DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 29, 31 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenichi et al. (Chinese Patent Publication CN 1093746C, English language translation).

In regard to claim 1, Kenichi et al. is directed to a solid composition [Page 9, Middle Paragraph] comprising precipitated [Page 6, Paragraph 3] complexes of Formula (5) on [Page 3]:

    PNG
    media_image1.png
    60
    704
    media_image1.png
    Greyscale

wherein, R is a basic amino acid, M are the polyvalent metals of the valence q other than magnesium, such as Fe(II) and/or Fe(III) metal ion(s) [Page 7, Paragraphs 1-3], the phosphoric acid component is a polyphosphate [Pages 3-4], and q is 2 or 3, a is 0.05 - 0.4, b is 0.90 - 1.47, and c is 0.01 - 1.4, d is 0 - 0.3,  a+2 * b+q * c+d=m+3, m is 0＜m ≤ 1.12, and n is 0 – 10. While the Kenichi reference does not explicitly describe the solid composition as a fertilizer composition, the presence of the limitation “fertilizer” in the claim is present in the preamble. In this case, the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations and therefore the preamble is not considered a limitation. Furthermore, Kenichi’s solid composition is considered capable of performing the intended use (e.g. as a fertilizer) as recited in the preamble.

In regard to claim 29, Kenichi et al. disclose wherein the basic L-amino acid is preferably lysine or arginine [Abstract].

In regard to claim 31, Kenichi et al. disclose a composition comprising polyphosphates including tripolyphosphate (e.g. wherein the number of phosphorous atoms in the polyphosphate is at least or equal to two) [Page 4, First Paragraph].

	In regard to claim 34, Kenichi et al. disclose a complex comprising one or more additional macronutrient(s) and/or micronutrients (e.g. magnesium) [Page 3, Formula (5)].



	In regard to claim 36, Kenichi et al. discloses the claimed precipitated complexes as demonstrated in the rejection of claim 1 above. Kenichi further discloses a mixture of more than 1 kind or 2 kinds of the amino acid derivatives described in the prior art [Page 11, Paragraph 6].

Claims 1, 29 and 34-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhry (Australian Patent Publication AU 2014101391 A4).

In regard to claims 1, 29 and 34-35, Chaudhry is directed to a solid phase (e.g. in granular or pellet form) fertilizer composition [Abstract] comprising a bio-complexed composition [Page 9, lines 25-27] of basic amino acids (e.g. L-arginine or L-Lysine) [Page 12, lines 24-28; Page 13, lines 16-17], a polyphosphate [Page 11, lines 4-10], and trace minerals (e.g. iron) [Page 14, lines 18-25]. The fertilizer comprises one or more additional macronutrients and/or micronutrients [Page 9, lines 25-30]. The Chaudhry reference does not explicitly disclose the composition as “precipitated”, however, because the prior art composition contains the same chemical constituents, the process by which the bio-complexed composition is made does not impart any structural limitations to the claimed invention. (e.g. the claim is not limited to the manipulations of the implied process of precipitation, only to the structure implied by the steps (MPEP 2113)).

In regard to claim 31, Chaudhry discloses a fertilizer composition comprising a polyphosphate wherein the number of phosphorous atoms in the polyphosphate is at least or equal to two (e.g. phosphorous pentoxide, which has four phosphorous atoms in the polyphosphate) [Page 11, line 7] .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (Australian Patent Publication AU 2014101391 A4) as applied to claim 1 above, and further in view of Ellinger et al (US 3,620,757) and Stahlheber (US 3,723,602) as evidenced by Ernest (“How is Solubility Affected by Polymer Chain Structure?”, accessed from www.socratic.org).
In regard to claims 32-33, Chaudhry disclose polyphosphate, generally. The reference does not explicitly disclose wherein the number of phosphorous atoms in the polyphosphate is at least or equal to 6 (claim 32) or 10,000 (claim 33).


Further, Stahlheber teaches it is desirable to use a water-insoluble or slowly soluble form of potassium polyphosphate in order to control the release rate of nutrients into the soil that would otherwise leach into rain water due to the soluble nature of the compound [Column 1, lines 9-15; Column 2, lines 15-18] A polyphosphate with longer polymer chain length would dissolve more slowly than short ones as evidenced by Ernest [Page 1, Paragraph 3].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through routine optimization, to maximize the chain length of potassium polyphosphate to have from up to 2 to up to 10,000 phosphorous atoms like that as described in Ellinger in the composition of Chaudhry. One of ordinary skill in the art would have been motivated to do so because maximizing the number of phosphorous atoms lead to longer chain length which results in a slowly soluble compound useful for controlled release fertilizers [Stahlheber, Column 1, lines 9-15; Column 2, lines 15-18].

Response to Arguments
Applicant’s arguments, filed 01/19/2022, with respect to the rejection of the claims based on the Wang reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        January 28, 2022